DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The response submitted 06/30/2121 is entered wherein claims 1-11 are cancelled and new claims 12-25 are added, wherein claims 12, 24, 25 are independent claims. New claims 12-25 are directed to an invention that is independent or distinct from the invention originally claimed for the reasoning set forth below, therefore the claims are restricted based on original presentation. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or (2)    A product and process of use of said product; or 
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or 
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-11 directed to a user terminal for receiving section that receives UL transmission command information reported from the first carrier; and a control section 
Group II: Claims 4-12, 17 directed to a user terminal and system for a receiver that receives an indication regarding a UL, the indication included in downlink control information (DCI) that is reported from the first carrier: and a processor that transmits a UL signal using the UL based on the indication;
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, lack unity of invention because even though the inventions of these groups require the technical feature of a terminal communicating using a first carrier performing at least Downlink (DL) transmission and a second carrier performing only Uplink (UL) transmission, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art United States Patent Application Publication US-20200154496 (hereinafter d1). The teaching noted below of the document clearly disclose a terminal communicating using a first carrier performing at least Downlink (DL) transmission and a second carrier performing only Uplink (UL) transmission (see d1 Fig. 10, para. 0008-0009, 0115) . Group I (claims 1-11) yields the special technical feature of receiving section that receives UL transmission command information reported from the first carrier; and a control section that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information. Group II of claims (claims 12-25) yields the . 
Since a receiver that receives an indication regarding a UL, the indication included in downlink control information (DCI) that is reported from the first carrier: and a processor that transmits a UL signal using the UL based on the indication (technical feature of Group II) and a receiving section that receives UL transmission command information reported from the first carrier; and a control section that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information (technical feature of Group I) are inventions belonging to different technical fields, there is no similar or corresponding special technical feature in the sense of PCT Rule 13.2. Therefore, the inventions of groups I and II lack unity of invention. Therefore, neither the objective problems underlying the subjects of the three potential contributions over the prior art, nor their solutions defined by the special technical features allow for a relationship to be established among the four said potential contributions over the prior art, which involves a single general inventive concept. The two groups of claims are not linked by common or corresponding special technical features and define different potential contributions over the prior art not linked by a single general inventive concept
Newly submitted claims 12-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claims 1-12 were directed to a receiving section that receives UL transmission command information reported from the first carrier; and a control section that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information, including the special technical feature of a receiving section that receives UL transmission command information reported from the first carrier; and a control section that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information.  Newly presented claims 12-25 are directed to the special technical feature of a receiver that receives an indication regarding a UL, the indication included in downlink control information (DCI) that is reported from the first carrier: and a processor that transmits a UL signal using the UL based on the indication, wherein said special technical feature is not present in the previously presented and examined (and now canceled) claims 1-12 The special technical features of each group, define different potential contributions over the prior art not linked by a single general inventive concept and hence does not meet the requirements of unity of invention as defined in Rules 13.1 and 13.2 PCT. . Newly presented claims 12-25 are directed to “a receiver that receives an indication regarding a UL, the indication included in downlink control information (DCI) that is reported from the first carrier: and a processor that transmits a UL signal using the UL based on the indication” including the distinct special technical features, whereas original claims 1-11 are directed a markedly different special technical feature including  and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Additionally, and more significantly, the distinct 
Since applicant has received an action on the merits for the originally presented invention (Non-Final Action of 03/31/2021), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
Claims 1-11 previously rejected under 35 U.S.C 103(a) as being unpatentable over United States Patent Application Publication US-20200154496 to Yi (hereinafter dl) in view of United States Patent Application Publication US-20160242123 to Harada et al (hereinafter d2) are cancelled with the entered amendment of 06/30/20201 therefore the previously held rejection with respect to the claims (claims 1-11) is rendered moot. As set forth above new claims 12-25 are withdrawn from consideration as being . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643